 

EXHIBIT 10.38

 

EMPLOYMENT AGREEMENT

 

This Employment Agreement (the "Agreement") is made and entered into as of this
1st day of December, 2017, by and between Jeffrey Hyland (the "Executive") and
CTI Industries Corporation, an Illinois corporation (the "Company").

 

WHEREAS, the Company desires to employ the Executive on the terms and conditions
set forth herein; and

 

WHEREAS, the Executive desires to be employed by the Company on such terms and
conditions.

 

NOW, THEREFORE, in consideration of the mutual covenants, promises and
obligations set forth herein, the parties agree as follows:

 

1.     Term. The Executive's employment hereunder shall be effective as of
December 1, 2017, (the "Effective Date") and shall continue until the third
anniversary thereof, unless terminated earlier pursuant to Section 5 of this
Agreement; provided that, on such third anniversary of the Effective Date and
each annual anniversary thereafter (such date and each annual anniversary
thereof, a "Renewal Date"), the Agreement shall be deemed to be automatically
extended, upon the same terms and conditions, for successive periods of one
year, unless either party provides written notice of its intention not to extend
the term of the Agreement at least 90 days' prior to the applicable Renewal
Date. The period during which the Company employs the Executive hereunder is
hereinafter referred to as the "Employment Term".

 

2.     Position and Duties.

 

2.1     Position. During the Employment Term, the Executive shall serve as the
President, reporting to the Board of Directors of the Company (“Board”). In such
position, the Executive shall have such duties, authority and responsibility as
shall be determined from time to time by the Board, which duties, authority and
responsibility shall be consistent with the Executive's position. Any change in
the title, duties or reporting of Executive and any action not to renew or
extend the Employment Term or to terminate the employment of Executive
hereunder, other than by Executive, shall be taken by action of the Board.
During the Employment Term, the Company agrees to nominate Executive for Board
membership on each such occasion that nominations are accepted and/or put before
the Shareholders for approval.

 

1

--------------------------------------------------------------------------------

 

 

2.2     Duties. The Company recognizes that Executive has several outside,
non-competitive business interests, which shall not be prohibited by this
Agreement. During the Employment Term, however, the Executive shall devote
substantially all of his business time and attention to the performance of the
Executive's duties hereunder and will not engage in any other business,
profession or occupation for compensation or otherwise that would conflict or
materially interfere with the performance of such services, either directly or
indirectly, without the prior written consent of the Board.

 

3.     Place of Performance. The principal place of Executive's employment shall
be the Company's principal executive office currently located at 22160 N. Pepper
Road, Lake Barrington, Illinois; provided that, the Executive may be required to
travel on Company business during the Employment Term.

 

4.     Compensation.

 

4.1     Base Salary. The Company shall pay the Executive an annual rate of base
salary of $243,000 in periodic installments in accordance with the Company's
customary payroll practices, but no less frequently than monthly. The Board
shall review Executive's base salary at least annually and the Board may, but
shall not be required to, increase the base salary during the Employment Term.
The Executive's annual base salary, as in effect from time to time, is
hereinafter referred to as "Base Salary".

 

4.2     Signing Bonus. The Company shall pay the Executive a signing bonus of
$75,000, less applicable withholdings, in 2018, but in no event later than
February 28, 2018, whether in periodic installments in an amount to be
determined by the Company in its discretion or in one lump sum.

 

4.3     Incentive Compensation.  

 

(a)     The Company presently has in effect an Incentive Compensation Plan for
certain executives of the Company. The Executive shall be a participant in the
Company’s Incentive Compensation Plan during the Employment Term in Pool I.

 

(b)     The amount of any incentive compensation payable under the Incentive
Compensation Plan, if any, for any period during the Employment Term and the
level or amount of Executive’s participation in the Incentive Compensation Plan
shall be determined by the Board or the Compensation Committee of the Board in
their sole discretion. The initial Award Amount shall be a high award level of
Pool I.

 

4.4     Equity Awards.

 

(a)     Pursuant to the Company’s 2009 Equity Incentive Plan (the “Plan”) or any
successor plan, the Company shall award the Executive, concurrently with the
Effective Date:

 

 

(i)

25,000 shares of Restricted Stock (“RS”), subject to the following conditions:

 

 

(A)

5,000 shares of RS will vest immediately upon the Award Date;

 

2

--------------------------------------------------------------------------------

 

 

 

(B)

an additional 5,000 shares of RS will vest one years after the Award Date,
provided that Executive is then employed by the Company;

 

 

(C)

an additional 5,000 shares of RS will vest two years after the Award Date,
provided that Executive is then employed by the Company;

 

 

(D)

an additional 5,000 shares of RS will vest three years after the Award Date,
provided that Executive is then employed by the Company;

 

 

(E)

An additional 5,000 shares of RS will vest four years after the Award Date,
provided that Executive is then employed by the Company.

 

 

(F)

notwithstanding the foregoing, upon the occurrence of a (1) Change in Control as
defined by Section 13 of the Plan (2) Termination Without Cause as defined below
in paragraph 5, or (3) Death or Disability as defined below in paragraph 5, any
and all unvested shares of RS awarded hereunder shall immediately vest.

 

 

(ii)

the option to purchase 65,000 shares of the authorized and unissued Common Stock
of the Company, Incentive Stock Options as that term is defined in the Plan,
subject to the following conditions:

 

 

(A)

Executive must, subject to subparagraph 4.4(a)(ii)(D) below, be employed
full-time by the Company as of the Vesting Dates set forth below and the
entirety of the period before, if any, to vest in said Incentive Stock Options;

 

 

(B)

during the term of such Options (as fixed by the Committee identified in Section
2 of the Plan) the Executive shall have the right to exercise only those
Incentive Stock Options deemed vested according to the following schedule:

 

3

--------------------------------------------------------------------------------

 

 

Vesting Date          Vesting Amount                                    

 

5/1/2018                   10,834 shares    
5/1/2019                   10,834 shares                    
5/1/2020                   10,834 shares                    
5/1/2021                   10,834 shares                    
5/1/2022                   10,834 shares                    
12/1/2022                 10,830 shares                    

 

 

  (C) such Options, once vested, shall not be forfeitable; and        

(D)

notwithstanding the foregoing, upon the occurrence of a (1) Change in Control as
defined by Section 13 of the Plan (2) Termination Without Cause as defined below
in paragraph 5, or (3) Death or Disability as defined below in paragraph 5, any
and all unvested Options awarded hereunder shall immediately vest.

 

(b)     as an additional inducement for the Executive to enter its employ, the
Company shall also award the Executive, concurrently with the Effective Date and
outside of the Plan, the option to obtain an additional 260,000 shares of
Company stock, for investment purposes only and not for re-sale (the
“Non-Qualified Stock Options”). The Non-Qualified Stock Options shall be
exercisable when vested in accordance with the following
schedule:                                  

 

Vesting Date                    Vesting Amount
5/1/2018                             43,342 shares
5/1/2019                             43,342 shares
5/1/2020                             43,342 shares
5/1/2021                             43,342 shares
5/1/2022                             43,342 shares
12/1/2022                           43,290 shares

 

 

(i)

The Non-Qualified Stock Options shall be subject to the same non-forfeiture and
acceleration/immediate vesting terms set forth for the Restricted Stock and
Incentive Stock Options referenced above in subsections 4.4 (a)(ii)(C) and (D).

 

4

--------------------------------------------------------------------------------

 

 

(c)     The Company shall issue any such additional documentation (e.g. award or
grant agreements) required by the Plan and consistent with the terms of
subparagraph 4.4(a).

 

4.5     Fringe Benefits and Perquisites. During the Employment Term, the
Executive shall be entitled to health insurance, as well as such additional
fringe benefits and perquisites provided by the Company to other similarly
situated executives of the Company.

 

4.6     Employee Benefits. During the Employment Term, the Executive shall be
entitled to participate in all employee benefit plans, practices and programs
maintained by the Company, as in effect from time to time (collectively,
"Employee Benefit Plans"), on a basis which is no less favorable than is
provided to other similarly situated executives of the Company, to the extent
consistent with applicable law and the terms of the applicable Employee Benefit
Plans. The Company reserves the right to amend or cancel any Employee Benefit
Plans at any time in its sole discretion, subject to the terms of such Employee
Benefit Plan and applicable law.

 

4.7     Vacation; Paid Time-off. During the Employment Term, the Executive shall
be entitled to 21 paid vacation days per calendar year (prorated for partial
years) in accordance with the Company's vacation policies, as in effect from
time to time. The Executive shall receive other paid time-off in accordance with
the Company's policies for executive officers as such policies may exist from
time to time.

 

4.8     Business Expenses. The Executive shall be entitled to reimbursement for
all reasonable and necessary out-of-pocket business, entertainment and travel
expenses incurred by the Executive in connection with the performance of the
Executive's duties hereunder in accordance with the Company's expense
reimbursement policies and procedures.

 

4.9     Indemnification.  

 

(a)     In the event that the Executive is made a party or threatened to be made
a party to any action, suit, or proceeding, whether civil, criminal,
administrative or investigative (a "Proceeding"), other than any Proceeding
initiated by the Executive or the Company related to any contest or dispute
between the Executive and the Company or any of its affiliates with respect to
this Agreement or the Executive's employment hereunder, by reason of the fact
that the Executive is or was a director, officer, employee or agent of the
Company, or any affiliate of the Company, or is or was serving at the request of
the Company as a director, officer, member, employee or agent of another
corporation or a partnership, joint venture, trust or other enterprise, at any
time between September 1, 2017 and the end of the Employment Term, the Executive
shall be indemnified and held harmless by the Company to the fullest extent
applicable to any other officer or director of the Company/to the maximum extent
permitted under applicable law and the Company's bylaws from and against any
liabilities, costs, claims and expenses, including all costs and expenses
incurred in defense of any Proceeding (including attorneys' fees). Costs and
expenses incurred by the Executive in defense of such Proceeding (including
attorneys' fees) shall be paid by the Company in advance of the final
disposition of such litigation upon receipt by the Company of: (i) a written
request for payment; (ii) appropriate documentation evidencing the incurrence,
amount and nature of the costs and expenses for which payment is being sought;
and (iii) an undertaking adequate under applicable law made by or on behalf of
the Executive to repay the amounts so paid if it shall ultimately be determined
that the Executive is not entitled to be indemnified by the Company under this
Agreement.

 

5

--------------------------------------------------------------------------------

 

 

(b)     During the Employment Term and for a period of six (6) years thereafter,
the Company or any successor to the Company shall purchase and maintain, at its
own expense, directors' and officers' liability insurance providing coverage to
the Executive on terms that are no less favorable than the coverage provided to
other directors and similarly situated executives of the Company.

 

5.     Termination of Employment. The Employment Term and the Executive's
employment hereunder may be terminated by either the Company or the Executive at
any time and for any reason; provided that, unless otherwise provided herein,
either party shall be required to give the other party at least sixty (60) days
advance written notice of any termination of the Executive's employment. Upon
termination of the Executive's employment during the Employment Term, the
Executive shall be entitled to the compensation and benefits described in this
Section 5 and shall have no further rights to any compensation or any other
benefits from the Company or any of its affiliates.

 

5.1     Expiration of the Term, for Cause or Without Good Reason.  

 

(a)     The Executive's employment hereunder may be terminated upon either
party's failure to renew the Agreement in accordance with Section 1, by the
Company for Cause or by the Executive without Good Reason. If the Executive's
employment is terminated upon either party's failure to renew the Agreement, by
the Company for Cause or by the Executive without Good Reason, the Executive
shall be entitled to receive:

 

 

(i)

any accrued but unpaid Base Salary and accrued but unused vacation time, both of
which shall be paid on the Termination Date in accordance with the Company's
customary payroll procedures;

 

 

(ii)

any earned but unpaid Incentive Compensation with respect to any completed
fiscal year immediately preceding the Termination Date, which shall be paid on
the otherwise applicable payment date;

 

6

--------------------------------------------------------------------------------

 

 

 

(iii)

reimbursement for unreimbursed business expenses properly incurred by the
Executive, which shall be subject to and paid in accordance with the Company's
expense reimbursement policy; and

 

 

(iv)

such employee benefits (including equity compensation), if any, to which the
Executive may be entitled under the Company's employee benefit plans as of the
Termination Date; provided that, in no event shall the Executive be entitled to
any payments in the nature of severance or termination payments except as
specifically provided herein.

 

Items 5.1(a)(i) through 5.1(a)(iv) are referred to herein collectively as the
"Accrued Amounts".

 

(b)     For purposes of this Agreement, "Cause" shall mean:

 

 

(i)

the Executive's failure to perform his duties (other than any such failure
resulting from incapacity due to physical or mental illness);

 

 

(ii)

the Executive's failure to comply with any valid and legal directive of the
person to whom the Executive reports hereunder;

 

 

(iii)

the Executive's engagement in dishonesty, illegal conduct or gross misconduct,
which is, in each case, injurious to the Company or its affiliates;

 

 

(iv)

the Executive's embezzlement, misappropriation or fraud, whether or not related
to the Executive's employment with the Company;

 

 

(v)

the Executive's conviction of or plea of guilty or nolo contendere to a crime
that constitutes a felony (or state law equivalent) or a crime that constitutes
a misdemeanor involving moral turpitude;

 

 

(vi)

the Executive's willful unauthorized disclosure of Confidential Information (as
defined below);

 

 

(vii)

the Executive's material breach of any material obligation under this Agreement
or any other written agreement between the Executive and the Company; or

 

 

(viii)

any material failure by the Executive to comply with the Company's written
policies or rules, as they may be in effect from time to time during the
Employment Term.

 

7

--------------------------------------------------------------------------------

 

 

Except for acts falling within the ambit of subsections 5.1(b)(iv) and (v), the
Executive shall have thirty (30) days from the delivery of written notice by the
Company within which to cure any acts constituting Cause; provided however,
that, if the Company reasonably expects irreparable injury from a delay of
thirty (30) days, the Company may give the Executive notice of such shorter
period within which to cure as is reasonable under the circumstances. The
Company may place the Executive on paid leave for up to 60 days while it is
determining whether there is a basis to terminate the Executive's employment for
Cause. This will not constitute Good Reason.

 

(c)     For purposes of this Agreement, "Good Reason" shall mean the occurrence
of any of the following, in each case during the Employment Term without the
Executive's written consent:

 

 

(i)

a material reduction in the Executive's Base Salary other than a general
reduction in Base Salary that affects all similarly situated executives in
substantially the same proportions;

 

 

(ii)

a relocation of the Executive's principal place of employment by more than 50
miles;

 

 

(iii)

any material breach by the Company of any material provision of this Agreement
or any material provision of any other agreement between the Executive and the
Company;

 

 

(iv)

the Company's failure to obtain an agreement from any successor to the Company
to assume and agree to perform this Agreement in the same manner and to the same
extent that the Company would be required to perform if no succession had taken
place, except where such assumption occurs by operation of law;

 

 

(v)

a material, adverse change in the Executive's title, authority, duties or
responsibilities (other than temporarily while the Executive is physically or
mentally incapacitated or as required by applicable law) taking into account the
Company's size, status as a public company and capitalization as of the date of
this Agreement; or

 

 

(vi)

a material adverse change in the reporting structure applicable to the
Executive.

 

The Executive cannot terminate his employment for Good Reason unless he has
provided written notice to the Company of the existence of the circumstances
providing grounds for termination for Good Reason within 30 days of the initial
existence of such grounds and the Company has had at least 30 days from the date
on which such notice is provided to cure such circumstances. If the Executive
does not terminate his employment for Good Reason within 60 days after the first
occurrence of the applicable grounds, then the Executive will be deemed to have
waived his right to terminate for Good Reason with respect to such grounds.

 

8

--------------------------------------------------------------------------------

 

 

Notwithstanding the foregoing, in the event that a Change in Control (as defined
below) occurs during the Employment Term, the Executive may terminate his
employment for any reason during the 60-day period following the Change in
Control and such termination shall be deemed to be for Good Reason.

 

5.2     Non-renewal by the Company, Without Cause or for Good Reason. The
Employment Term and the Executive's employment hereunder may be terminated by
the Executive for Good Reason or by the Company without Cause or on account of
the Company's failure to renew the Agreement in accordance with Section 1. In
the event of such termination, the Executive shall be entitled to receive the
Accrued Amounts and, subject to the Executive's compliance with Section 6,
Section 7, Section 8 and Section 9 of this Agreement and his execution of a
release of claims in favor of the Company, its affiliates and their respective
officers and directors in a form provided by the Company (the "Release") and
such Release becoming effective within 30 days following the Termination Date
(such 30-day period, the "Release Execution Period"), the following additional
payments:

 

(a)      severance payment equal to the Executive’s Base Salary for the year in
which the Termination Date occurs (the “Severance Payments”). The Severance
Payments shall be paid in equal installments consistent with the Company's
normal payroll practices, but no less frequently than monthly, and shall begin
within 30 days following the Termination Date;

 

(b)     If the Executive timely and properly elects health continuation coverage
under the Consolidated Omnibus Budget Reconciliation Act of 1985 ("COBRA"), the
Company shall reimburse the Executive for the monthly COBRA premium paid by the
Executive for himself and his dependents. Such reimbursement shall be paid to
the Executive on the 10th of the month immediately following the month in which
the Executive pays the premium payment. The Executive shall be eligible to
receive such reimbursement until the earliest of: (i) the eighteen-month
anniversary of the Termination Date; (ii) the date the Executive is no longer
eligible to receive COBRA continuation coverage; and (iii) the date on which the
Executive receives substantially similar coverage from another employer or other
source.

 

5.3     Death or Disability.  

 

(a)     The Executive's employment hereunder shall terminate automatically upon
the Executive's death during the Employment Term, and the Company may terminate
the Executive's employment on account of the Executive's Disability.

 

9

--------------------------------------------------------------------------------

 

 

(b)     If the Executive's employment is terminated during the Employment Term
on account of the Executive's death or Disability, the Executive (or the
Executive's estate and/or beneficiaries, as the case may be) shall be entitled
to receive the Accrued Amounts and the Severance Payments; and

 

(c)     For purposes of this Agreement, Disability shall mean the Executive's
inability, due to physical or mental incapacity, to substantially perform his
duties and responsibilities under this Agreement for one hundred eighty (180)
days out of any three hundred sixty-five (365) day period, after taking into
consideration any reasonable accommodation that may be required by the Americans
with Disabilities Act and/or the Illinois Human Rights Act. Any question as to
the existence of the Executive's Disability as to which the Executive and the
Company cannot agree shall be determined in writing by a qualified independent
physician mutually acceptable to the Executive and the Company. If the Executive
and the Company cannot agree as to a qualified independent physician, each shall
appoint such a physician and those two physicians shall select a third who shall
make such determination in writing. The determination of Disability made in
writing to the Company and the Executive shall be final and conclusive for all
purposes of this Agreement.

 

5.4     Change in Control Termination.  

 

(a)     Notwithstanding any other provision contained herein, if the Executive's
employment hereunder is terminated by the Executive for Good Reason or by the
Company on account of its failure to renew the Agreement in accordance with
Section 1 or without Cause (other than on account of the Executive's death or
Disability), in each case within twelve (12) months following a Change in
Control, the Executive shall be entitled to receive the Accrued Amounts and,
subject to the Executive's compliance with Section 6, Section 7, Section 8 and
Section 9 of this Agreement and his execution of a Release which becomes
effective within the Release Execution Period, severance payments equal to the
Executive’s Base salary for the year in which the Termination Date occurs (or if
greater, the year immediately preceding the year in which the Change in Control
occurs). Such severance payments shall be paid in a single lump sum within 60
days following the Termination Date;

 

(b)     If the Executive timely and properly elects health continuation coverage
under COBRA, the Company shall reimburse the Executive for the monthly COBRA
premium paid by the Executive for himself and his dependents. Such reimbursement
shall be paid to the Executive on the 10th of the month immediately following
the month in which the Executive pays the premium payment. The Executive shall
be eligible to receive such reimbursement until the earliest of: (i) the
eighteen-month anniversary of the Termination Date; (ii) the date the Executive
is no longer eligible to receive COBRA continuation coverage; and (iii) the date
on which the Executive receives substantially similar coverage from another
employer or other source.

 

10

--------------------------------------------------------------------------------

 

 

(c)     For purposes of this Agreement, "Change in Control" shall mean the
occurrence of any of the following after the Effective Date:

 

 

(i)

one person (or more than one person acting as a group) acquires ownership of
stock of the Company that, together with the stock held by such person or group,
constitutes more than 50% of the total fair market value or total voting power
of the stock of such corporation; provided that, a Change in Control shall not
occur if any person (or more than one person acting as a group) owns more than
35% of the total fair market value or total voting power of the Company's stock
and acquires additional stock;

 

 

(ii)

one person (or more than one person acting as a group) acquires (or has acquired
during the twelve-month period ending on the date of the most recent
acquisition) ownership of the Company's stock possessing 35% or more of the
total voting power of the stock of such corporation; provided that, a Change in
Control shall not occur if any person (or more than one person acting as a
group) owns more than 35% of the total fair market value or total voting power
of the Company's stock and acquires additional stock;

 

 

(iii)

a majority of the members of the Board are replaced during any twelve-month
period by directors whose appointment or election is not endorsed by a majority
of the Board before the date of appointment or election; or

 

 

(iv)

the sale of all or substantially all of the Company's assets, or a merger or
consolidation in which the Company is a party.

 

Notwithstanding the foregoing, a Change in Control shall not occur unless such
transaction constitutes a change in the ownership of the Company, a change in
effective control of the Company, or a change in the ownership of a substantial
portion of the Company's assets under Section 409A.

 

5.5     Notice of Termination. Any termination of the Executive's employment
hereunder by the Company or by the Executive during the Employment Term (other
than termination pursuant to Section 5.3(a) on account of the Executive's death)
shall be communicated by written notice of termination ("Notice of Termination")
to the other party hereto in accordance with Section 23. The Notice of
Termination shall specify:

 

(a)     The termination provision of this Agreement relied upon;

 

(b)     To the extent applicable, the facts and circumstances claimed to provide
a basis for termination of the Executive's employment under the provision so
indicated; and

 

11

--------------------------------------------------------------------------------

 

 

(c)     The applicable Termination Date.

 

5.6     Termination Date. The Executive's "Termination Date" shall be:

 

(a)     If the Executive's employment hereunder terminates on account of the
Executive's death, the date of the Executive's death;

 

(b)     If the Executive's employment hereunder is terminated on account of the
Executive's Disability, the date that it is determined that the Executive has a
Disability;

 

(c)     If the Company terminates the Executive's employment hereunder for
Cause, the date the Notice of Termination is delivered to the Executive, but in
no event shall the Notice of Termination be delivered prior to the expiration of
any applicable cure period set forth in Section 5.1(b) above;

 

(d)     If the Company terminates the Executive's employment hereunder without
Cause, the effective date of termination specified in the Notice of Termination,
which shall be no less than 30 days following the date on which the Notice of
Termination is delivered;

 

(e)     If the Executive terminates his employment hereunder with or without
Good Reason, the effective date of termination specified in the Executive's
Notice of Termination, which shall be no less than 30 days following the date on
which the Notice of Termination is delivered; and

 

(f)     If the Executive's employment hereunder terminates because either party
provides notice of non-renewal pursuant to Section 1, the Renewal Date
immediately following the date on which the applicable party delivers notice of
non-renewal.

 

Notwithstanding anything contained herein, the Termination Date shall not occur
until the date on which the Executive incurs a "separation from service" within
the meaning of Section 409A.

 

5.7     Resignation of All Other Positions. Upon termination of the Executive's
employment hereunder for any reason, the Executive shall be deemed to have
resigned from all positions that the Executive holds as an officer or member of
the Board (or a committee thereof) of the Company or any of its affiliates.

 

6.     Cooperation. The parties agree that certain matters in which the
Executive will be involved during the Employment Term may necessitate the
Executive's cooperation in the future. Accordingly, following the termination of
the Executive's employment for any reason, to the extent reasonably requested by
the Board, the Executive shall cooperate with the Company in connection with
matters arising out of the Executive's service to the Company; provided that,
the Company shall make reasonable efforts to minimize disruption of the
Executive's other activities. The Company shall reimburse the Executive for
reasonable expenses incurred in connection with such cooperation and, to the
extent that the Executive is required to spend substantial time on such matters,
the Company shall compensate the Executive at an hourly rate.

 

12

--------------------------------------------------------------------------------

 

 

7.     Confidential Information. The Executive understands and acknowledges that
during the Employment Term, he will have access to and learn about Confidential
Information, as defined below.

 

7.1     Confidential Information Defined.  

 

(a)     Definition.

 

For purposes of this Agreement, "Confidential Information" includes, but is not
limited to, all information not generally known to the public, in spoken,
printed, electronic or any other form or medium, relating directly or indirectly
to: business processes, practices, methods, policies, plans, publications,
documents, research, operations, services, strategies, techniques, agreements,
contracts, terms of agreements, transactions, potential transactions,
negotiations, pending negotiations, know-how, trade secrets, computer programs,
computer software, applications, operating systems, software design, web design,
work-in-process, databases, manuals, records, articles, systems, material,
sources of material, supplier information, vendor information, financial
information, results, accounting information, accounting records, legal
information, marketing information, advertising information, pricing
information, credit information, design information, payroll information,
staffing information, personnel information, employee lists, supplier lists,
vendor lists, developments, reports, internal controls, security procedures,
graphics, drawings, sketches, market studies, sales information, revenue, costs,
formulae, notes, communications, algorithms, product plans, designs, styles,
models, ideas, audiovisual programs, inventions, unpublished patent
applications, original works of authorship, discoveries, experimental processes,
experimental results, specifications, customer information, customer lists,
client information, client lists, manufacturing information, factory lists,
distributor lists, and buyer lists of the Company or its businesses or any
existing or prospective customer, supplier, investor or other associated third
party, or of any other person or entity that has entrusted information to the
Company in confidence.

 

The Executive understands that the above list is not exhaustive, and that
Confidential Information also includes other information that is marked or
otherwise identified as confidential or proprietary, or that would otherwise
appear to a reasonable person to be confidential or proprietary in the context
and circumstances in which the information is known or used.

 

The Executive understands and agrees that Confidential Information includes
information developed by him in the course of his employment by the Company as
if the Company furnished the same Confidential Information to the Executive in
the first instance. Confidential Information shall not include information that
is generally available to and known by the public at the time of disclosure to
the Executive; provided that, such disclosure is through no direct or indirect
fault of the Executive or person(s) acting on the Executive's behalf.
Furthermore, Confidential Information shall not be deemed to include information
that previously was or hereafter is lawfully and in good faith obtained by
Executive from an independent third party without obligations of
confidentiality.

 

13

--------------------------------------------------------------------------------

 

 

(b)     Company Creation and Use of Confidential Information.

 

The Executive understands and acknowledges that the Company has invested, and
continues to invest, substantial time, money and specialized knowledge into
developing its resources, creating a customer base, generating customer and
potential customer lists, training its employees, and improving its offerings in
the fields of foil and latex balloons, vacuum sealing systems, commercial films
and home organization and container products (“Company Fields”). The Executive
understands and acknowledges that as a result of these efforts, the Company has
created, and continues to use and create Confidential Information. This
Confidential Information provides the Company with a competitive advantage over
others in the marketplace.

 

(c)     Disclosure and Use Restrictions.

 

The Executive agrees and covenants: (i) to treat all Confidential Information as
strictly confidential; (ii) not to directly or indirectly disclose, publish,
communicate or make available Confidential Information, or allow it to be
disclosed, published, communicated or made available, in whole or part, to any
entity or person whatsoever (including other employees of the Company) not
having a need to know and authority to know and use the Confidential Information
in connection with the business of the Company and, in any event, not to anyone
outside of the direct employ of the Company except as required in the
performance of the Executive's authorized employment duties to the Company or
with the prior consent of the Board acting on behalf of the Company in each
instance (and then, such disclosure shall be made only within the limits and to
the extent of such duties or consent); and (iii) not to access or use any
Confidential Information, and not to copy any documents, records, files, media
or other resources containing any Confidential Information, or remove any such
documents, records, files, media or other resources from the premises or control
of the Company, except as required in the performance of the Executive's
authorized employment duties to the Company or with the prior consent of the
Board acting on behalf of the Company in each instance (and then, such
disclosure shall be made only within the limits and to the extent of such duties
or consent). Nothing herein shall be construed to prevent disclosure of
Confidential Information as may be required by applicable law or regulation, or
pursuant to the valid order of a court of competent jurisdiction or an
authorized government agency, provided that the disclosure does not exceed the
extent of disclosure required by such law, regulation or order. The Executive
shall promptly provide written notice of any such order to the Board.

 

14

--------------------------------------------------------------------------------

 

 

The Executive understands and acknowledges that his obligations under this
Agreement with regard to any particular Confidential Information shall commence
immediately upon the Executive first having access to such Confidential
Information (whether before or after he begins employment by the Company) and
shall continue during and after his employment by the Company until such time as
such Confidential Information has become public knowledge other than as a result
of the Executive's breach of this Agreement or breach by those acting in concert
with the Executive or on the Executive's behalf.

 

8.     Restrictive Covenants.

 

8.1     Acknowledgement. The Executive understands that the nature of the
Executive's position gives his access to and knowledge of Confidential
Information and places him in a position of trust and confidence with the
Company. The Executive understands and acknowledges that the services he
provides to the Company are unique, special and extraordinary.

 

The Executive further understands and acknowledges that the Company's ability to
reserve these for the exclusive knowledge and use of the Company is of great
competitive importance and commercial value to the Company, and that improper
use or disclosure by the Executive is likely to result in unfair or unlawful
competitive activity.

 

8.2     Non-competition. Because of the Company's legitimate business interest
as described herein and the good and valuable consideration offered to the
Executive, during the Employment Term and for the period of 24 months, to run
consecutively, beginning on the last day of the Executive's employment with the
Company (the “Restricted Period”), the Executive agrees and covenants not to
engage in Prohibited Activity within the United States with respect to Company
Fields.

 

For purposes of this Section 8, "Prohibited Activity" is activity in which the
Executive contributes his knowledge, directly or indirectly, in whole or in
part, as an employee, employer, owner, operator, manager, advisor, consultant,
agent, employee, partner, director, stockholder, officer, volunteer, intern or
any other similar capacity to an entity engaged in the business of the Company
Fields. Prohibited Activity also includes activity that may require or
inevitably requires disclosure of trade secrets, proprietary information or
Confidential Information.

 

Nothing herein shall prohibit the Executive from purchasing or owning less than
five percent (5%) of the publicly traded securities of any corporation engaged
in the business of the Company Fields, provided that such ownership represents a
passive investment and that the Executive is not a controlling person of, or a
member of a group that controls, such corporation.

 

15

--------------------------------------------------------------------------------

 

 

This Section 8 does not, in any way, restrict or impede the Executive from
exercising protected rights to the extent that such rights cannot be waived by
agreement or from complying with any applicable law or regulation or a valid
order of a court of competent jurisdiction or an authorized government agency,
provided that such compliance does not exceed that required by the law,
regulation or order. The Executive shall promptly provide written notice of any
such order to the Board.

 

8.3     Non-solicitation of Employees. The Executive agrees and covenants not to
directly or indirectly solicit, hire, recruit, attempt to hire or recruit, or
induce the termination of employment of any employee of the Company during the
Restricted Period.

 

8.4     Non-solicitation of Customers. The Executive understands and
acknowledges that because of the Executive's experience with and relationship to
the Company, he will have access to and learn about much or all of the Company's
customer information. "Customer Information" includes, but is not limited to,
names, phone numbers, addresses, e-mail addresses, order history, order
preferences, chain of command, pricing information and other information
identifying facts and circumstances specific to the customer and relevant to
sales.

 

The Executive understands and acknowledges that loss of its customer
relationships and/or goodwill will cause the Company significant and irreparable
harm.

 

The Executive therefore agrees and covenants, during the Restricted Period, not
to directly or indirectly solicit, contact (including but not limited to e-mail,
regular mail, express mail, telephone, fax, and instant message), attempt to
contact or meet with the Company's current, former or prospective customers for
purposes of offering or accepting goods or services similar to or competitive
with the Company Fields.

 

9.     Non-Disparagement. The Executive agrees and covenants that he will not at
any time make, publish or communicate to any person or entity or in any public
forum any defamatory or disparaging remarks, comments or statements concerning
the Company or its businesses, products, services, officers, directors,
investors or affiliate companies.

 

This Section 9 does not, in any way, restrict or impede the Executive from
giving truthful testimony in court or administrative proceedings or exercising
protected rights to the extent that such rights cannot be waived by agreement or
from complying with any applicable law or regulation or a valid order of a court
of competent jurisdiction or an authorized government agency, provided that such
compliance does not exceed that required by the law, regulation or order. The
Executive shall promptly provide written notice of any such order to the Board.

 

16

--------------------------------------------------------------------------------

 

 

10.     Acknowledgement. The Executive acknowledges and agrees that the services
to be rendered by him to the Company are of a special and unique character; that
the Executive will obtain knowledge and skill relevant to the Company Fields,
methods of doing business and marketing strategies by virtue of the Executive's
employment; and that the restrictive covenants and other terms and conditions of
this Agreement are reasonable and reasonably necessary to protect the legitimate
business interest of the Company.

 

The Executive further acknowledges that the amount of his compensation reflects,
in part, his obligations and the Company's rights under Section 7, Section 8 and
Section 9 of this Agreement; that he has no expectation of any additional
compensation, royalties or other payment of any kind not otherwise referenced
herein in connection herewith; that he will not be subject to undue hardship by
reason of his full compliance with the terms and conditions of Section 7,
Section 8 and Section 9 of this Agreement or the Company's enforcement thereof.

 

11.     Remedies. In the event of a breach or threatened breach by the Executive
of Section 7, Section 8 or Section 9 of this Agreement, the Executive hereby
consents and agrees that the Company shall be entitled to seek, in addition to
other available remedies, a temporary or permanent injunction or other equitable
relief against such breach or threatened breach from any court of competent
jurisdiction, without the necessity of showing any actual damages or that money
damages would not afford an adequate remedy, and without the necessity of
posting any bond or other security. The aforementioned equitable relief shall be
in addition to, not in lieu of, legal remedies, monetary damages or other
available forms of relief.

 

12.     Proprietary Rights.

 

12.1     Work Product. The Executive acknowledges and agrees that all right,
title and interest in and to all writings, works of authorship, technology,
inventions, discoveries, processes, techniques, methods, ideas, concepts,
research, proposals, materials and all other work product of any nature
whatsoever, that are created, prepared, produced, authored, edited, amended,
conceived or reduced to practice by the Executive individually or jointly with
others during the period of his employment by the Company and relate in any way
to the business or contemplated business, products, activities, research or
development of the Company or result from any work performed by the Executive
for the Company (in each case, regardless of when or where prepared or whose
equipment or other resources is used in preparing the same) all rights and
claims related to the foregoing, and all printed, physical and electronic
copies, and other tangible embodiments thereof (collectively, "Work Product"),
as well as any and all rights in and to US and foreign (a) patents, patent
disclosures and inventions (whether patentable or not), (b) trademarks, service
marks, trade dress, trade names, logos, corporate names and domain names, and
other similar designations of source or origin, together with the goodwill
symbolized by any of the foregoing, (c) copyrights and copyrightable works
(including computer programs), [mask works,] and rights in data and databases,
(d) trade secrets, know-how and other confidential information, and (e) all
other intellectual property rights, in each case whether registered or
unregistered and including all registrations and applications for, and renewals
and extensions of, such rights, all improvements thereto and all similar or
equivalent rights or forms of protection in any part of the world (collectively,
"Intellectual Property Rights"), shall be the sole and exclusive property of the
Company.

 

17

--------------------------------------------------------------------------------

 

 

For purposes of this Agreement, Work Product includes, but is not limited to,
Company information, including plans, publications, research, strategies,
techniques, agreements, documents, contracts, terms of agreements, negotiations,
know-how, computer programs, computer applications, software design, web design,
work in process, databases, manuals, results, developments, reports, graphics,
drawings, sketches, market studies, formulae, notes, communications, algorithms,
product plans, product designs, styles, models, audiovisual programs,
inventions, unpublished patent applications, original works of authorship,
discoveries, experimental processes, experimental results, specifications,
customer information, client information, customer lists, client lists,
manufacturing information, marketing information, advertising information, and
sales information.

 

12.2     Work Made for Hire; Assignment. The Executive acknowledges that, by
reason of being employed by the Company at the relevant times, to the extent
permitted by law, all of the Work Product consisting of copyrightable subject
matter is "work made for hire" as defined in 17 U.S.C. § 101 and such copyrights
are therefore owned by the Company. To the extent that the foregoing does not
apply, the Executive hereby irrevocably assigns to the Company, for no
additional consideration, the Executive's entire right, title and interest in
and to all Work Product and Intellectual Property Rights therein, including the
right to sue, counterclaim and recover for all past, present and future
infringement, misappropriation or dilution thereof, and all rights corresponding
thereto throughout the world. Nothing contained in this Agreement shall be
construed to reduce or limit the Company's rights, title or interest in any Work
Product or Intellectual Property Rights so as to be less in any respect than
that the Company would have had in the absence of this Agreement.

 

12.3     Further Assurances; Power of Attorney. During and after his employment,
the Executive agrees to reasonably cooperate with the Company to (a) apply for,
obtain, perfect and transfer to the Company the Work Product as well as any and
all Intellectual Property Rights in the Work Product in any jurisdiction in the
world; and (b) maintain, protect and enforce the same, including, without
limitation, giving testimony and executing and delivering to the Company any and
all applications, oaths, declarations, affidavits, waivers, assignments and
other documents and instruments as shall be requested by the Company. The
Executive hereby irrevocably grants the Company power of attorney to execute and
deliver any such documents on the Executive's behalf in his name and to do all
other lawfully permitted acts to transfer the Work Product to the Company and
further the transfer, prosecution, issuance and maintenance of all Intellectual
Property Rights therein, to the full extent permitted by law, if the Executive
does not promptly cooperate with the Company's request (without limiting the
rights the Company shall have in such circumstances by operation of law). The
power of attorney is coupled with an interest and shall not be effected by the
Executive's subsequent incapacity.

 

18

--------------------------------------------------------------------------------

 

 

12.4     No License. The Executive understands that this Agreement does not, and
shall not be construed to grant the Executive any license or right of any nature
with respect to any Work Product or Intellectual Property Rights or any
Confidential Information, materials, software or other tools made available to
him by the Company, other than the right to use such information during the Term
for the Company’s business purposes.

 

13.     Security.

 

13.1     Security and Access. The Executive agrees and covenants (a) to comply
with all Company security policies and procedures as in force from time to time
including without limitation those regarding computer equipment, telephone
systems, voicemail systems, facilities access, monitoring, key cards, access
codes, Company intranet, internet, social media and instant messaging systems,
computer systems, e-mail systems, computer networks, document storage systems,
software, data security, encryption, firewalls, passwords and any and all other
Company facilities, IT resources and communication technologies ("Facilities and
Information Technology Resources"); (b) not to access or use any Facilities and
Information Technology Resources except as authorized by the Company; and (iii)
not to access or use any Facilities and Information Technology Resources in any
manner after the termination of the Executive's employment by the Company,
whether termination is voluntary or involuntary. The Executive agrees to notify
the Company promptly in the event he learns of any violation of the foregoing by
others, or of any other misappropriation or unauthorized access, use,
reproduction or reverse engineering of, or tampering with any Facilities and
Information Technology Resources or other Company property or materials by
others.

 

13.2     Exit Obligations. Upon (a) voluntary or involuntary termination of the
Executive's employment or (b) the Company's request at any time during the
Executive's employment, the Executive shall (i) provide or return to the Company
any and all Company property, including keys, key cards, access cards,
identification cards, security devices, employer credit cards, network access
devices, computers, cell phones, smartphones, PDAs, pagers, fax machines,
equipment, speakers, webcams, manuals, reports, files, books, compilations, work
product, e-mail messages, recordings, tapes, disks, thumb drives or other
removable information storage devices, hard drives, negatives and data and all
Company documents and materials belonging to the Company and stored in any
fashion, including but not limited to those that constitute or contain any
Confidential Information or Work Product, that are in the possession or control
of the Executive, whether they were provided to the Executive by the Company or
any of its business associates or created by the Executive in connection with
his employment by the Company; and (ii) delete or destroy all copies of any such
documents and materials not returned to the Company that remain in the
Executive's possession or control, including those stored on any non-Company
devices, networks, storage locations and media in the Executive's possession or
control.

 

19

--------------------------------------------------------------------------------

 

 

14.     Publicity. The Executive hereby irrevocably consents to any and all uses
and displays, by the Company and its agents, representatives and licensees, of
the Executive's name, voice, likeness, image, appearance and biographical
information in, on or in connection with any pictures, photographs, audio and
video recordings, digital images, websites, television programs and advertising,
other advertising and publicity, sales and marketing brochures, books,
magazines, other publications, CDs, DVDs, tapes and all other printed and
electronic forms and media throughout the world, at any time during the period
of his employment by the Company and any period in which he is receiving
Severance Payments, for all legitimate commercial and business purposes of the
Company ("Permitted Uses") without further consent from or royalty, payment or
other compensation to the Executive. The Executive hereby forever waives and
releases the Company and its directors, officers, employees and agents from any
and all claims, actions, damages, losses, costs, expenses and liability of any
kind, arising under any legal or equitable theory whatsoever at any time during
or after the period of his employment by the Company, arising directly or
indirectly from the Company's and its agents', representatives' and licensees'
exercise of their rights in connection with any Permitted Uses.

 

15.     Governing Law: Jurisdiction and Venue. This Agreement, for all purposes,
shall be construed in accordance with the laws of Illinois without regard to
conflicts of law principles. Any action or proceeding by either of the parties
to enforce this Agreement shall be brought only in a state or federal court
located in the state of Illinois, counties of Cook or Lake. The parties hereby
irrevocably submit to the exclusive jurisdiction of such courts and waive the
defense of inconvenient forum to the maintenance of any such action or
proceeding in such venue.

 

16.     Entire Agreement. Unless specifically provided herein, this Agreement
contains all of the understandings and representations between the Executive and
the Company pertaining to the subject matter hereof and supersedes all prior and
contemporaneous understandings, agreements, representations and warranties, both
written and oral, with respect to such subject matter. The parties mutually
agree that the Agreement can be specifically enforced in court and can be cited
as evidence in legal proceedings alleging breach of the Agreement.

 

17.     Modification and Waiver. No provision of this Agreement may be amended
or modified unless such amendment or modification is agreed to in writing and
signed by the Executive and by the Company. No waiver by either of the parties
of any breach by the other party hereto of any condition or provision of this
Agreement to be performed by the other party hereto shall be deemed a waiver of
any similar or dissimilar provision or condition at the same or any prior or
subsequent time, nor shall the failure of or delay by either of the parties in
exercising any right, power or privilege hereunder operate as a waiver thereof
to preclude any other or further exercise thereof or the exercise of any other
such right, power or privilege.

 

20

--------------------------------------------------------------------------------

 

 

18.     Severability. Should any provision of this Agreement be held by a court
of competent jurisdiction to be enforceable only if modified, or if any portion
of this Agreement shall be held as unenforceable and thus stricken, such holding
shall not affect the validity of the remainder of this Agreement, the balance of
which shall continue to be binding upon the parties with any such modification
to become a part hereof and treated as though originally set forth in this
Agreement.

 

The parties further agree that any such court is expressly authorized to modify
any such unenforceable provision of this Agreement in lieu of severing such
unenforceable provision from this Agreement in its entirety, whether by
rewriting the offending provision, deleting any or all of the offending
provision, adding additional language to this Agreement or by making such other
modifications as it deems warranted to carry out the intent and agreement of the
parties as embodied herein to the maximum extent permitted by law.

 

The parties expressly agree that this Agreement as so modified by the court
shall be binding upon and enforceable against each of them. In any event, should
one or more of the provisions of this Agreement be held to be invalid, illegal
or unenforceable in any respect, such invalidity, illegality or unenforceability
shall not affect any other provisions hereof, and if such provision or
provisions are not modified as provided above, this Agreement shall be construed
as if such invalid, illegal or unenforceable provisions had not been set forth
herein.

 

19.     Captions. Captions and headings of the sections and paragraphs of this
Agreement are intended solely for convenience and no provision of this Agreement
is to be construed by reference to the caption or heading of any section or
paragraph.

 

20.     Counterparts. This Agreement may be executed in separate counterparts,
each of which shall be deemed an original, but all of which taken together shall
constitute one and the same instrument.

 

21

--------------------------------------------------------------------------------

 

 

21.     Section 409A.

 

21.1     General Compliance. This Agreement is intended to comply with Section
409A or an exemption thereunder and shall be construed and administered in
accordance with Section 409A. Notwithstanding any other provision of this
Agreement, payments provided under this Agreement may only be made upon an event
and in a manner that complies with Section 409A or an applicable exemption. Any
payments under this Agreement that may be exempt from Section 409A either as
separation pay due to an involuntary separation from service or as a short-term
deferral shall be excluded from Section 409A to the maximum extent possible. For
purposes of Section 409A, each installment payment provided under this Agreement
shall be treated as a separate payment. To the extent that a payment under this
Agreement to be made upon a termination of employment constitutes “nonqualified
deferred compensation” within the meaning of Section 409A, such payment shall
only be made upon a "separation from service" under Section 409A.
Notwithstanding the foregoing, the Company makes no representations that the
payments and benefits provided under this Agreement comply with Section 409A and
in no event shall the Company be liable for all or any portion of any taxes,
penalties, interest or other expenses that may be incurred by the Executive on
account of non-compliance with Section 409A.

 

21.2     Specified Employees. Notwithstanding any other provision of this
Agreement, if any payment or benefit provided to the Executive in connection
with his termination of employment is determined to constitute "nonqualified
deferred compensation" within the meaning of Section 409A and the Executive is
determined to be a "specified employee" as defined in Section 409A(a)(2)(b)(i),
then such payment or benefit shall not be paid until the first payroll date to
occur following the six-month anniversary of the Termination Date or, if
earlier, on the Executive's death (the "Specified Employee Payment Date") . The
aggregate of any payments that would otherwise have been paid before the
Specified Employee Payment Date shall be paid to the Executive in a lump sum on
the Specified Employee Payment Date and thereafter, any remaining payments shall
be paid without delay in accordance with their original schedule.

 

21.3     Reimbursements. To the extent required by Section 409A, each
reimbursement or in-kind benefit provided under this Agreement shall be provided
in accordance with the following:

 

(a)     the amount of expenses eligible for reimbursement, or in-kind benefits
provided, during each calendar year cannot affect the expenses eligible for
reimbursement, or in-kind benefits to be provided, in any other calendar year;

 

(b)     any reimbursement of an eligible expense shall be paid to the Executive
on or before the last day of the calendar year following the calendar year in
which the expense was incurred; and

 

(c)     any right to reimbursements or in-kind benefits under this Agreement
shall not be subject to liquidation or exchange for another benefit.

 

22.      Successors and Assigns. This Agreement is personal to the Executive and
shall not be assigned by the Executive. Any purported assignment by the
Executive shall be null and void from the initial date of the purported
assignment. The Company may assign this Agreement to any successor or assign
(whether direct or indirect, by purchase, merger, consolidation or otherwise) to
all or substantially all of the business or assets of the Company. This
Agreement shall inure to the benefit of the Company and permitted successors and
assigns.

 

22

--------------------------------------------------------------------------------

 

 

23.     Notices. Notices and all other communications provided for in this
Agreement shall be in writing and shall be delivered personally or sent by
registered or certified mail, return receipt requested, or by overnight carrier
to the parties at the addresses set forth below (or such other addresses as
specified by the parties by like notice):

 

If to the Company:

 

CTI Industries Corporation

22160 N. Pepper Road

Lake Barrington, Illinois 60010

Attn: Chief Executive Officer

If to the Executive:

 

To the Executive at Executive’s address on the records of the Company.

 

24.     Representations of the Executive. The Executive represents and warrants
to the Company that:

 

24.1     The Executive's acceptance of employment with the Company and the
performance of his duties hereunder will not conflict with or result in a
violation of, a breach of, or a default under any contract, agreement or
understanding to which he is a party or is otherwise bound.

 

24.2     The Executive's acceptance of employment with the Company and the
performance of his duties hereunder will not violate any non-solicitation,
non-competition or other similar covenant or agreement of a prior employer.

 

25.     Withholding. The Company shall have the right to withhold from any
amount payable hereunder any Federal, state and local taxes in order for the
Company to satisfy any withholding tax obligation it may have under any
applicable law or regulation.

 

26.     Survival. Upon the expiration or other termination of this Agreement,
the respective rights and obligations of the parties hereto shall survive such
expiration or other termination to the extent necessary to carry out the
intentions of the parties under this Agreement.

 

27.     Acknowledgement of Full Understanding. THE EXECUTIVE ACKNOWLEDGES AND
AGREES THAT HE HAS FULLY READ, UNDERSTANDS AND VOLUNTARILY ENTERS INTO THIS
AGREEMENT.

 

23

--------------------------------------------------------------------------------

 

 

[SIGNATURE PAGE FOLLOWS]

 

24

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.

 

 

CTI INDUSTRIES CORPORATION

     

By: /s/ Stephen M. Merrick

 

Name: Stephen M. Merrick

Title: Chief Executive Officer

 

 

EXECUTIVE

     

Signature: /s/ Jeffrey S. Hyland

 

Print Name: Jeffrey S. Hyland

 

 

25